4 F.3d 986
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clifton G. SWIGER, Plaintiff-Appellant,v.John W. COULTER;  Ben Hayes;  C. Vernon Estel, Jr.,Defendants-Appellees.
No. 93-1396.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 7, 1993.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  Irene M. Keeley, District Judge.  (CA-92-2-C)
Clifton G. Swiger, Appellant Pro Se.
Robert Randall Winter, James Thomas Boggs, Monongahela Power Company, Fairmont, West Virginia, for Appellees.
N.D.W.Va.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Clifton G. Swiger appeals from the district court's order finding Defendants immune from liability for complying with the mandatory federal and state withholding requirements and granting Defendants' motion to dismiss.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Swiger v. Coulter, No. CA-92-2-C (N.D.W. Va.  Mar. 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED